Debtor(s):                 Tonia Michelle Lewis                                                       Case Number:      19-10901

United States Bankruptcy Court for the WESTERN DISTRICT OF LOUISIANA - SHREVEPORT DIVISION

Chapter 13 Plan – Western District of Louisiana

      Check here if this is a modified plan.

      Check here if this is an amended plan.

       List below the sections that have been changed.                                                Reason for Amendment/Modification




Part 1:        Notices

To Debtors:            This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                       indicate that the option is appropriate in your circumstances or that it is permissible in your judicial division. Plans that
                       do not comply with local rules and judicial rulings may not be confirmable.

                       In the following notice to creditors, you must check each box that applies.

To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                       You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                       an attorney, you may wish to consult one.

                       If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                       confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                       Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                       Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                       The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                       plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                       will be ineffective if set out later in the plan.

1.1       The plan sets out Nonstandard Provisions in Part 9.                                               Included                 Not Included
1.2       This Plan limits the amount of Secured Claims in 3.1 and/or 3.2 based on a Valuation              Included                 Not Included
          of the Collateral for the claim.
1.3       This Plan avoids a Security Interest or Lien in Section 3.4.                                      Included                 Not Included
1.4       This Plan cures or maintains a loan secured by the Debtor's Principal Residence in                Included                 Not Included
          3.1.
1.5       This Plan provides for the treatment of a Domestic Support Obligation in 4.3 and/or               Included                 Not Included
          4.4.
1.6       This plan includes a claim that was either: (1) incurred within 910 days before the               Included                 Not Included
          petition date and secured by a purchase money security interest in a motor vehicle
          acquired for the personal use of the debtor(s); or (2) incurred within 1 year of the
          petition date and secured by a purchase money security interest in any other thing of
          value in 3.3.

Part 2:        Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments for a total of 60 months to the trustee as follows:

      If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
      creditors specified in this plan.

          Original Plans. $600 per month for 60 months, and
      $        per        for       months.
      $        per        for       months.

          Modified Plans. $          has been paid in for the first   months; then
      $       per        for             months, and
      $       per        for             months.

Revised 01/25/2018                                                     Chapter 13 Plan                                                               Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy


                19-10901 - #5 File 06/26/19 Enter 06/26/19 16:06:22 Main Document Pg 1 of 10
Debtor(s):       Tonia Michelle Lewis                                                                Case Number: 19-10901

     $          per          for          months.

         Check one: The applicable commitment period is: 36 months (Below Median Income)
                                                         60 months (Above Median Income)

2.2 Regular payments to the trustee will be made from future income in the following manner:

           Debtor(s) will make payments pursuant to a payroll deduction unless otherwise excused by the Chapter 13 Trustee or the Bankruptcy
           Court.

     Income tax refunds. During the pendency of this case debtor(s) shall file both Federal and State Income Tax Returns timely and provide copies
     of same to the Standing Chapter 13 Trustee immediately upon filing of each annual return.

     Debtor(s) will pledge income tax refunds as follows:

      All income tax refunds excluding Earned Income Credit, Child Tax Credit, and $1,000.00 per debtor.

2.3 Additional Payments. (In addition to 2.1 above)
    Check one.

                  None. If “none” is checked, the rest of § 2.3 need not be completed or reproduced.

Part 3:        Treatment of Secured Claims

3.1 A. Maintenance of payments and cure of default of Principal Residence under 1322(b)(3), including post-petition default payments, if
     any

     Check one.

                  None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.


     B. Maintenance of payments and cure of default other than Principal Residence under 1322(b)(3), including post-petition default
        payments, if any.

     Check one.

                  None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims

     Check one.

                  None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506. (11 U.S.C. §1325(a) - 910 day Car Claim or 365 day Personal Property)

     Check one.

                  None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced.



     The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked. (1.6)

                  The claims listed below were either: (1) Incurred within 910 days before the petition date and secured by a purchase money security
                  interest in a motor vehicle acquired for the personal use of the debtor(s), or (2) Incurred within 1 year of the petition date and secured
                  by a purchase money security interest in any other thing of value.

                  These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the
                  trustee. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered
                  by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no
                  longer be treated by the plan.


Revised 01/25/2018                                                     Chapter 13 Plan                                                                  Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy


                19-10901 - #5 File 06/26/19 Enter 06/26/19 16:06:22 Main Document Pg 2 of 10
Debtor(s):       Tonia Michelle Lewis                                                                 Case Number: 19-10901

      Name of Creditor                  Collateral Description           Amount of Claim            Interest                    Estimated avg. monthly
                                                                                                    Rate                        plan payment

      Global Lending                    2019 Nissan Sentra                            $23,927.75    6.50%                                          $469.23
      Service

3.4 Lien avoidance

     Check one.

                  None. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.



3.5 Surrender of Collateral

     Check one.

                  None. If "None" is checked, the rest of § 3.5 need not be completed or reproduced.

                  The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request that
                  upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301
                  be terminated in all respects. Any allowed unsecured claim resulting from the surrender of the collateral will be treated in Part 5
                  below.

      Name of Creditor                                               Collateral                                             Value
      PHH Mortgage Services                                          4211 Paul Street Bossier City, LA 71112                $95,000.00
                                                                     Bossier Parish
                                                                     Undivided 1/2 Interest in Home

      Specialized Loan Servicing                                     4211 Paul Street Bossier City, LA 71112                $95,000.00
                                                                     Bossier Parish
                                                                     Undivided 1/2 Interest in Home


Part 4:        Treatment of Fees and Priority Claims

4.1 General

     Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.4, will be paid in full
     without post-petition interest.

4.2 Administrative fees

      Counsel elects the standing order “no look” fee                  Yes                     No

     Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be ten percent of plan payments.

     The debtor(s) attorney is awarded a fee in the amount of $ 3,600.00 of which $ 3,600.00 is due and payable from the bankruptcy
     estate. Included in this amount is a fee in the amount of $ 0 for the modification. Fees are limited to the appropriate “No Look” fee amount
     or the allowed amount subject to a formal fee application.

4.3 Priority claims other than attorney’s fees and those treated in § 4.4.

     Check one.

                  None. If "None" is checked, the rest of § 4.3 need not be completed or reproduced.



                  The debtor estimates the total amount of other priority claims to be as follows:.



Revised 01/25/2018                                                           Chapter 13 Plan                                                            Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy


                19-10901 - #5 File 06/26/19 Enter 06/26/19 16:06:22 Main Document Pg 3 of 10
Debtor(s):       Tonia Michelle Lewis                                                           Case Number: 19-10901


Domestic Support Obligations prepetition arrears other than those provided for in 4.4 below shall be disbursed by the Trustee:
    Claimant                                     Nature of Claim                                             Amount
    -NONE-

     Ongoing Domestic Support Obligations shall be disbursed by debtor.

     All other unsecured priority claims including tax claims shall be disbursed by the trustee as follows:
     Claimant                                     Nature of Claim                                             Amount
     Simon Fitzgerald, LLC                        Noticing Costs                                                                             $250.00

4.4 Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount

     Check one.

                   None. If "None" is checked, the rest of § 4.4 need not be completed or reproduced.

Part 5:        Treatment of Non-priority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. Unscheduled nonpriority unsecured debts to which
     a timely proof of claim is filed will be allowed, unless objected to. All non-priority debts on schedule E/F, and unsecured and undersecured
     debts on schedule D, are incorporated herein by reference.

     Based upon the scheduled unsecured and undersecured claims in the amount of $93,373.51, it is anticipated unsecured creditors will be paid
     approximately $300.00, which is approximately 0.30 percent of their respective claims. However, the amount paid on any claim may vary
     depending on the actual filed and allowed claims.

     If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid no less than $0.00. Regardless of the
     options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Other separately classified nonpriority unsecured claims.

     Check one.

                 None. If "None" is checked, the rest of § 5.2 need not be completed or reproduced.


Part 6:        Executory Contracts, Unexpired Leases, and Unmodified Secured Debts paid per contract

6.1 The executory contracts, unexpired leases, and Unmodified Secured Debts paid per contract listed here are assumed and will be treated
    as specified. All other executory contracts and unexpired leases are rejected.

     Check one.

                None. If "None" is checked, the rest of § 6.1 need not be completed or reproduced.

Part 7:        Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon entry of discharge or dismissal.

Part 8:        Other Plan Provisions

8.1 Adequate Protection Payments:

     Debtor(s) shall pay adequate protections payments and/or lease payments as scheduled below to the trustee. If the case is dismissed
     pre-confirmation the trustee shall disburse these adequate protection payments to the creditor, one for each plan payment received
     while the case was pending.

      Creditor                                                                          Adequate Protection Payment
      Global Lending Service                                                            $150.63

8.2 Changed Circumstances.
Revised 01/25/2018                                                   Chapter 13 Plan                                                             Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                19-10901 - #5 File 06/26/19 Enter 06/26/19 16:06:22 Main Document Pg 4 of 10
Debtor(s):       Tonia Michelle Lewis                                                           Case Number: 19-10901


     Debtor(s) shall fully and timely disclose to the trustee any change in income, marital status, domestic support obligation, employment,
     address, or financial recovery to which debtor(s) become entitled, including without limitation, claims for personal injury, employment,
     worker’s compensation, unemployment compensation, inheritance, life insurance, lottery proceeds, or property settlements. These
     funds shall be treated upon motion by trustee, debtor(s), or any party in interest.

Part 9:        Nonstandard Plan Provisions

          None. If "None" is checked, the rest of Part 9 need not be completed or reproduced.

     Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included
     in the Official Chapter 13 Plan Form for the Western District of Louisiana or deviating from it. Nonstandard provisions set out elsewhere in this
     plan are ineffective.

     The following plan provisions will be effective only if there is a check in the box “Included” in § 1.1.

Notwithstanding the Court's June 26, 2017, "Amended Standing Order Regarding 'No-Look' Fees in Chapter 13 Cases
Assigned to Judge Jeffery P. Norman (Effective February 1, 2017)," and pursuant to 11 U.S.C. 1326(b)(1), any administrative
expenses (except for the additional $600.00 "no-look" attorney fee) shall be paid in estimated monthly installments of not
less than $407.37 per month. These administrative fees shall be paid in full immediately following the payment of Trustee
fees, any accrued adequate protection payments, and any accrued conduit mortgage and accrued conduit lease payments
provided for in the plan, but prior to the distribution of any non-administrative claim. These administrative fees shall be paid
from all plan payments under 2.1, 2.2 and 2.3 plus any other sums submitted to the Trustee and available for distribution
under the plan except for insurance proceeds required to be disbursed to a specific creditor as provided in the Standing
Order Regarding Insurance Proceeds Constituting Cash Collateral.




Revised 01/25/2018                                                   Chapter 13 Plan                                                             Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                19-10901 - #5 File 06/26/19 Enter 06/26/19 16:06:22 Main Document Pg 5 of 10
Debtor(s):       Tonia Michelle Lewis                                                           Case Number: 19-10901


Part 10:           Signatures

/s/ Paul M. Cooke, #4311; Keith M. Welch, #13347                            Date:      June 25, 2019
Paul M. Cooke, #4311; Keith M. Welch, #13347
Signature of Attorney for Debtor(s)

/s/ Tonia Michelle Lewis                                                    Date:      June 25, 2019
Tonia Michelle Lewis
Debtor
                                                                            Date:
Joint Debtor

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 Plan are identical to those contained in Official Chapter 13 Plan Form for the
Western District of Louisiana, other than any nonstandard provisions included in Part 9.




Revised 01/25/2018                                                   Chapter 13 Plan                                                         Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy


                19-10901 - #5 File 06/26/19 Enter 06/26/19 16:06:22 Main Document Pg 6 of 10
                     UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION
                         ***************************

IN RE: Tonia Michelle Lewis                   :                  Case No: 19-10901

         Debtor                               :                  Chapter 13

                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on June 26, 2019, I caused a copy of the foregoing
Chapter 13 Plan to be served on the following registered ECF participants, electronically
through the court’s ECF System at the email address registered with the court:

Office of the U.S. Trustee                        Todd S. Johns, Chapter 13 Trustee

and also to all parties listed on the attached mailing matrix by the United States Postal
Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
through the third-party bankruptcy notice provider, BK Attorney Services, LLC d/b/a
certificateofservice.com, an Approved Bankruptcy Notice Provider authorized by the United
States Courts Administrative Office, pursuant to Fed.Bankr.P. 9001(9) and 2002(g)(4).

Dated: June 26, 2019

                                          By:     /s/ Debbie G. Brown
                                                  Debbie G. Brown,
                                                  Legal Assistant to Paul M. Cooke




  19-10901 - #5 File 06/26/19 Enter 06/26/19 16:06:22 Main Document Pg 7 of 10
Label Matrix for local noticing          AD Astra Recovery Svs.               AES/EdSouth W Bk of NY
0536-5                                   7330 W. 33rd Street N., Ste.118      POB 61047
Case 19-10901                            Wichita, KS 67205-9370               Harrisburg, PA 17106-1047
Western District of Louisiana
Shreveport
Wed Jun 26 15:57:45 CDT 2019
Bossier Federal Credit Union             Bossier Parish Sheriff’s Office      CB of Greater Shreveport
1961 Airline Dr.                         204 Burt Blvd                        POB 1107
Bossier City, LA 71112-2448              Benton, LA 71006-4901                Shreveport, LA 71163-1107



Cash America                             Celtic Bank/Contfinco                Chase Bank
17 Triangle Park                         4450 New Linden Hill Rd.             340 S. Cleveland Ave, Bldg 370
Cincinnati, OH 45246-3411                Wilmington, DE 19808                 Westerville, OH 43081-8917



Chrysler Capital                         Comenity Bank/Stage                  Comenity Bank/VctrSsec
POB 961275                               P.O. Box 182789                      POB 182789
Fort Worth, TX 76161-0275                Columbus, OH 43218-2789              Columbus, OH 43218-2789



Complete Payment Recovery                Continental Finance Co, LLC          Paul M. Cooke
PO Box 3500 5th St.                      PO Box 3220                          Simon, Fitzgerald, Cooke, et al
Northport, AL 35476                      Buffalo, NY 14240-3220               4700 Line Ave. Suite 200
                                                                              Shreveport, LA 71106-1533


Credit Bureau of the South               Cristina Walker                      Dept of Education/Nelnet
600 Common Street                        Assistant United States Attorney     121 S 13th Street
Shreveport, LA 71101-3432                Western District of Louisiana        Lincoln, NE 68508-1904
                                         300 Fannin Street, Suite 3201
                                         Shreveport, LA 71101-3120

ECMC                                     Educational Credit MGMT              Express Check Advance
PO Box 16408                             111 Washington Avenue S.             2128 Benton Road
Saint Paul, MN 55116-0408                Minneapolis, MN 55401-6800           Bossier City, LA 71111-3402



First Premier Bank                       GE Capital Retail Bank               (p)GLOBAL LENDING SERVICES LLC
601 S. Minnesota Ave.                    PO Box 965033                        1200 BROOKFIELD BLVD STE 300
Sioux Falls, SD 57104-4868               Orlando, FL 32896-5033               GREENVILLE SC 29607-6583



(p)INTERNAL REVENUE SERVICE              Internal Revenue Service             JPMorgan Chase Bank
CENTRALIZED INSOLVENCY OPERATIONS        PO Box 7346                          MHA Dept.
PO BOX 7346                              Philadelphia, PA 19101-7346          780 Kansas Lane, 22nd Floor
PHILADELPHIA PA 19101-7346                                                    LA4-3125
                                                                              Monroe, LA 71203-4774

Todd Johns (Ch 13 Trustee)               Tonia Michelle Lewis                 Louisiana Department of Revenue and Taxation
Chapter 13 Trustee                       4211 Paul Street                     Attn: Bankruptcy Division
POB 1770                                 Bossier City, LA 71112-4338          P.O. Box 66658
Shreveport, LA 71166-1770                                                     Baton Rouge, LA 70896-6658

                   19-10901 - #5 File 06/26/19 Enter 06/26/19 16:06:22 Main Document Pg 8 of 10
Navient                                             Navient Solutions                                    Ocwen Loan Servicing, LLC
123 S. Justison Street                              11100 USA Pkwy                                       1661 Worthington Rd., Ste. 100
Wilmington, DE 19801-5363                           Fishers, IN 46037-9203                               West Palm Beach, FL 33409-6493



Office of District Counsel                          PHH Mortgage Services                                Patrick Lostaglia
Internal Revenue Service                            1 Mortgage Way                                       6125 Bostwick Road
POB 30509                                           Mount Laurel, NJ 08054-4624                          Shreveport, LA 71107-8657
New Orleans, LA 70190-0509


Paycheck Loans of La                                Payday Loans                                         (p)PORTFOLIO RECOVERY ASSOCIATES LLC
2142 Airline Drive, Ste. 300                        1373 Airline Drive                                   PO BOX 41067
Bossier City, LA 71111-1606                         Bossier City, LA 71112-3001                          NORFOLK VA 23541-1067



Quantum3 Group LLC                                  Quick Cash                                           Radius Global Solution
as agent for ACE Cash Express                       1444 Airline Drive                                   7831 Glenroy Road, Suite 250
PO Box 788                                          Bossier City, LA 71112-3004                          Minneapolis, MN 55439-3117
Kirkland, WA 98083-0788


Reflex                                              Sheriff, Bossier Parish                              Specialized Loan Servicing
PO Box 3220                                         POB 850                                              8742 Lucent Blvd, Ste. 300
Buffalo, NY 14240-3220                              Benton LA 71006-0850                                 Highlands Ranch, CO 80129-2386



Speedy Cash                                         State of Louisiana, Department of Labor              Office of U. S. Trustee
POB 780408                                          Delinquent Accounts Unit,UI Tech Support             300 Fannin St., Suite 3196
Wichita, KS 67278-0408                              1001 North 23rd Street, Room 322                     Shreveport, LA 71101-3122
                                                    Baton Rouge, LA 70802-3338


US Dept of Education/Nelnet                         United States Department Of Education                United States Department of Education
3015 South Parker Rd, Ste. 400                      POB 5609                                             Office of General Counsel
Aurora, CO 80014-2904                               Greenville TX 75403-5609                             400 Maryland Avenue SW, Room 6E353
                                                                                                         Washington DC 20202-0001


Verizon Wireless                                    Keith M. Welch
POB 650051                                          Simon, Fitzgerald, Cooke, et al
Dallas, TX 75265-0051                               4700 Line Ave. Suite 200
                                                    Shreveport, LA 71106-1533




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Global Lending Service                              Insolvency Unit                                      Portfolio Recovery
1200 Brookfield Blvd., Ste. 300                     Internal Revenue Service                             120 Corporate Blvd, Ste 100
Greenville, SC 29607                                1555 Poydras St.                                     Norfolk, VA 23502
                                                    Suite 220, Stop 31
                                                    New Orleans, LA 70112
                   19-10901 - #5 File 06/26/19 Enter 06/26/19 16:06:22 Main Document Pg 9 of 10
End of Label Matrix
Mailable recipients   52
Bypassed recipients    0
Total                 52




                  19-10901 - #5 File 06/26/19 Enter 06/26/19 16:06:22 Main Document Pg 10 of 10
